Order filed September 28, 2021




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00472-CV
                                   ____________

                          CURTIS TYLER, Appellant

                                         V.

                 TORCSILL FOUNDATIONS LLC, Appellee


                    On Appeal from the 189th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2020-07582

                                    ORDER

      The notice of appeal in this case was filed August 16, 2021. To date, the
filing fee of $205.00 has not been paid. No evidence that appellant is excused by
statute or the Texas Rules of Appellate Procedure from paying costs has been filed.
See Tex. R. App. P. 5. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the
clerk of this court on or before October 8, 2021. See Tex. R. App. P. 5. If appellant
fails to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                       PER CURIAM

Panel Consists of Chief Justice Frost and Justices Christopher and Wise.